                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES--GENERAL


Case No. SACV 18-1172-SVW (JPR)               Date: March 19, 2019
Title: Toai Cong Nguyen v. Nancy A. Berryhill
============================================================
DOCKET ENTRY: Order to Show Cause
===========================================================
PRESENT:
                    HON. JEAN P. ROSENBLUTH, U.S. MAGISTRATE JUDGE
                            Bea Martinez                             n/a
                            Deputy Clerk                       Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                        ATTORNEYS PRESENT FOR DEFENDANT:
      None present                                                   None present

PROCEEDINGS: (IN CHAMBERS)

       On July 3, 2018, Plaintiff, through counsel, filed the Complaint in this Social
Security action. On July 19, 2018, the Court issued a case-management order, requiring
Plaintiff to properly and timely serve the summons and Complaint on the Commissioner
and file proof of service.

      Because Plaintiff did not do so, the Court on October 23, 2018, ordered him to file
a proof of service by November 7 or show cause in writing why he could not do so. The
Court warned Plaintiff that if he did neither the Court would likely dismiss this action.
On November 7, 2018, Plaintiff filed a proof of service. When Defendant did not timely
respond to the Complaint, the Court ordered Plaintiff to either move for entry of default
or show cause why this case should not be dismissed for failure to prosecute. On March
12, 2019, Plaintiff moved for entry of default, but the Clerk declined to enter default
because the proof of service was defective.

      No later than seven days from the date of this order, Plaintiff must show cause in
writing why this case should not be dismissed for failure to prosecute. If he does not
timely do so, or if his proffered reasons are inadequate, this case will likely be dismissed.

      cc: Judge Wilson



MINUTES FORM 11                                                  Initials of Deputy Clerk: bm
CIVIL-GEN
